Citation Nr: 1626875	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  14-13 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for Lewy Body dementia disorder, to include as secondary to Parkinson's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Appellant and 3 daughters
ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1963 to December 1965.  He died in November 2014; the Appellant is his surviving spouse.  She has been substituted for the Veteran in the current appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems. 

The Appellant testified at a September 2015 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.

In November 2015, the Board requested a medical expert opinion.  That opinion had been completed, and the matter has been returned to the Board for further adjudication. 


FINDINGS OF FACT

1.  The most probative evidence reflects that the Veteran did not have a clinical diagnosis or other findings confirming the presence of Parkinson's disease.
2.  The most probative evidence reflects that the Veteran had a diagnosis of Lewy Body dementia disorder.

3.  The preponderance of the evidence is against finding that Lewy Body dementia disorder was etiologically related to active duty service, to include as secondary to a service-connected disorder.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for Parkinson's disease have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for Lewy Body dementia disorder, to include as secondary to a service-connected disorder, have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board notes that the Appellant did not receive a VCAA notice regarding the evidence needed to substantiate her claims.  The Appellant has, however, participated in the development of her claims.  During the pendency of the claim, and prior to the Veteran's death, the Veteran appointed the Appellant as his fiduciary and agent while pursuing these claims before VA.  See January 2014 Veteran Statement.  After the Veteran's death, the Appellant submitted a November 2014 request to be substituted as the claimant.  The Appellant also testified at the September 2015 videoconference hearing before the Board.  Because the Appellant participated throughout the development of the case, and because she has representation, the Board deems her to have been sufficiently notified of the evidence needed to substantiate her claims.  

VA fulfilled its duty to assist the Appellant in obtaining relevant evidence to substantiate her claims by providing November 2013 and June 2014 VA examinations prior to the Veteran's death; and by obtaining a February 2016 medical expert opinion after his death.  

During the Appellant's September 2015 videoconference hearing, the undersigned Veterans Law Judge explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regards to the claim.  Because of this, the Appellant and her representative were provided the opportunity to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103.  Further, the Appellant has not contended the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or committed prejudicial error.  There is no indication the Appellant was otherwise denied due process during her Board hearing.

Hence, VA has fulfilled its duty to notify and assist the Appellant, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The law establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), to include Parkinson's disease, if manifested to a compensable degree at any time after active service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(ii).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a non-service-connected disorder that is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  Compensation may be provided for the degree of disability over and above the degree of disability existing prior to aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Appellant seeks entitlement to service connection for Parkinson's disease, to include as secondary to herbicide exposure; and entitlement to service connection for Lewy Body dementia disorder, to include as secondary to Parkinson's disease.  VA has conceded the Veteran's herbicide exposure as he served on the ground in the Republic of Vietnam.

The claims file contains conflicting evidence as to what diagnoses the Veteran had at his time of death.  His November 2014 death certificate lists Parkinson's disease and Lewy Body dementia as his primary causes of death.

September 2011 VA treatment records indicate that the Veteran had dementia with Parkinson's disease features, including a bad tremble in his right hand.  In a February 2012 private medical record, Dr. T.H. assessed him with a history of mild dementia and a Parkinsonian type tremor.  In June 2012, VA neurologist Dr. X.F. recorded an impression that the Veteran had "[d]ementia with Lewy Body disease versus Parkinson's disease with dementia."  See also April 2014 VA Treatment Records.  In a February 2014 private medical record, Dr. C.P. noted that the Veteran had a history of "Parkinsonism with associated Lewy Body Dementia."  At that time, Dr. C.P. also noted that the Veteran was potentially in the terminal stages of dementia.  In a March 2014 private medical record, Dr. G.E. noted "[u]nderlying significant dementia with Parkinson's disease.  Finally, in a May 2014 letter, VA neurologist Dr. X.F. indicated that, based on the Veteran's complex situation, his diagnosis was Parkinson's disease with dementia.  See also May 2014 VA Treatment Records.  While these records are relevant and credible, none of them contained an explanation of how they reached a diagnosis of Parkinson's disease.

By contrast, the claims file contains several records that diagnose the Veteran with Lewy Body dementia disorder rather than Parkinson's disease, and these records contain thorough explanations for the diagnosis.  December 2010 VA records reflect that the Veteran had a neuropsychological assessment that administered a variety of tests, in which he demonstrated significant cognitive difficulties in all cognitive domains.  Based on this evaluation, VA clinical psychologist Dr. M.V. determined that the pattern of deficits and reported symptoms are all consistent with a diagnosis of Lewy Body dementia.  The doctor further noted that "there is some slowing present that may be mistaken for parkinsonian symptoms."  

A November 2013 VA examiner diagnosed the Veteran with major neurocognitive disorder with Lewy Bodies.  During the examination, the Appellant reported that the Veteran's symptoms first started with forgetfulness and hallucinations, after which his posture deteriorated and foot shuffling and hand tremors began.  The examiner, clinical psychologist Dr. J.D., noted that hallucinations and cognitive difficulties occurred before parkinsonian traits began, and opined that in Parkinson's dementia, parkinsonian features present long before cognitive defects, and hallucinations are generally caused by anti-Parkinson's medications.  In another November 2013 VA examination, physician assistant D.K. noted a parkinsonian type tremor in addition to Lewy Body dementia, describing a mild-to-moderate right hand tremor, but no left hand tremor, recognizable speech, a slow but not abnormal gait, no dorsal kyphosis, and no other specific features of Parkinsonism.   

In another VA neuropsychological assessment in December 2013, clinical psychologist Dr. J.E. diagnosed Lewy Body dementia, noting that the pattern of testing results was most consistent with Lewy Body dementia rather than Parkinson's disease.  The doctor again explained that hallucinations and cognitive difficulties began before parkinsonian traits, and from a clinical standpoint, parkinsonian traits begin long before cognitive deficits in Parkinson's disease.  The doctor further explained that Parkinson's disease is caused by Lewy Bodies in the basal ganglia, while Lewy Body dementia is caused by Lewy Bodies diffusely distributed throughout the brain.  The doctor did note that traditionally, Parkinson's disease and Lewy Body disease are approached as two different diseases, but emerging literature suggests both could share a common disease process with different clinical presentations. 

A June 2014 VA examination by Dr. L.V. again determined that the Veteran had Lewy Body dementia rather than Parkinson's disease.  The examiner noted that bradykinesia, limb rigidity, and gait disorder are seen in 70 to 90 percent of Lewy Body dementia patients, and explained that the difference in the two diagnoses was the onset of dementia.  He opined that in Parkinson's disease, dementia occurs in the setting of well-established Parkinsonism, while in Lewy Body dementia the symptoms of dementia usually occur concurrent with or prior to the development of parkinsonian signs.  During this examination, the Appellant reported that the Veteran's hallucinations and cognitive difficulties began before he demonstrated parkinsonian traits, leading to a diagnosis of Lewy Body dementia.  Another June 2014 VA examination again conducted by clinical psychologist Dr. J.D. diagnosed the Veteran with major neurocognitive disorder with Lewy Bodies, applying the same reasoning from the November 2013 VA examination discussed above.  

The most probative evidence is the February 2016 expert medical opinion provided by Dr. D.M., a board-certified neurologist who specializes in movement disorders, including Parkinson's disease and Lewy Body disease.  Dr. D.M. concluded the likely diagnosis was Lewy Body disease, and that the Veteran did not have Parkinson's disease before he died.  Dr. D.M. noted that several evaluations in the file indicated normal neurological evaluations with no signs of Parkinsonism, but showed cognitive testing consistent with dementia.  He further noted that the first documentation of a tremor affecting the right hand occurred after documentation of cognitive defects and hallucinations.  Dr. D.M. opined that the "onset of cognitive impairment prior to the onset of motor symptoms of Parkinsonism or within one year from the onset of motor manifestations is consistent with a diagnosis of Dementia with Lewy Body disease and not with dementia of Parkinson's disease...."  With Parkinson's disease, Dr. D.M. explained that motor manifestations of the disease are present for at least a year before the onset of cognitive dysfunction.  Additionally, Dr. D.M. noted that visual hallucinations were reported prior to initiation of dopamine replacement therapy.

In her September 2015 hearing testimony, the Appellant testified that the Veteran had been shuffling his feet and had hand tremors for years prior to having memory issues and hallucinations.  In some circumstances, lay evidence can be competent to establish a diagnosis of a condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While the Appellant is competent to report her observations, her lay statements are less probative than the well-reasoned VA examinations, neuropsychological assessments, and medical expert opinion that determined motor symptoms occurred after documentation of cognitive defects and hallucinations.  Further, the Appellant reported that the Veteran's symptoms first started with forgetfulness and hallucinations, after which his posture deteriorated and foot shuffling and hand tremors began during both VA examinations.  In this case, the opinions of medical experts are more probative of the Veteran's diagnosis than the Appellant's lay statements.

In this case, the most probative medical evidence consists of the December 2010 and December 2013 neuropsychological assessments; the November 2013 and June 2014 VA examinations; and the February 2016 medical expert opinion.  All of these contained well-reasoned opinions explaining why the Veteran had a diagnosis of Lewy Body dementia disorder, but not a diagnosis or clinical findings of Parkinson's disease.  As the most probative evidence indicates that the Veteran did not have a diagnosis of Parkinson's disease prior to his death, the Board finds that the weight of the evidence is against the claim for service connection for Parkinson's disease, and it must be denied.

As the Veteran had no clinically confirmed findings of Parkinson's disease, he was not entitled to service connection for Lewy Body dementia disorder as secondary to Parkinson's disease.  Further, Lewy Body dementia disorder is not a disease that is subject to presumptive service connection for herbicide exposure.  See 38 C.F.R. § 3.309(e).  Finally, the Veteran's December 1965 separation examination does not indicate he had any kind of dementia, and service treatment records do not show treatment for dementia in service.  As such, the Board finds that the weight of the evidence is against a direct claim for service connection for Lewy Body dementia.

ORDER

Entitlement to service connection for Parkinson's disease, to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for Lewy Body dementia disorder, to include as secondary to Parkinson's disease, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


